Name: Commission Regulation (EC) No 2036/96 of 24 October 1996 laying down a time limit for applications for reimbursement from importers importing products covered by CN code 2309 90 31 originating in Norway under a tariff quota in 1995
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  tariff policy;  financial institutions and credit
 Date Published: nan

 No L 272/8 fENl Official Journal of the European Communities 25 . 10 . 96 COMMISSION REGULATION (EC) No 2036/96 of 24 October 1996 laying down a time limit for applications for reimbursement from importers importing products covered by CN code 2309 90 31 originating in Norway under a tariff quota in 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, tion should be asked to inform the competent authorities of the Member State in which the import licences were issued in 1995 within a reasonable time of the quantities of such imports and of the duties paid; whereas a time limit should also be fixed before which the Member States concerned must forward the above information to the Commission; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Decision 95/582/EC of 20 December 1995 on the conclusion of the Agreements in the form of Exchanges of Letters between the European Community, of the one part, and the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation , of the other part, concerning certain agricultural products ('), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION: Whereas, under the Agreement concluded between the Community and the Kingdom of Norway, access is guaranteed from 1 January 1995 for all Community importers to the annual tariff quota of 1 177 tonnes of fish feed originating in Norway provided for in Annex II to the said Agreement; whereas a zero rate of customs duty applies to that quota; Article 1 1 . Importers who, in 1995, imported into the Com ­ munity products covered by CN code 2309 90 31 origina ­ ting in Norway and who paid import duty thereon shall submit an application for reimbursement of the duties paid to the authorities competent for issuing the import licences in the Member State , together with supporting documents, by 15 November 1996 . Importers who have already submitted applications need not re-submit them. 2 . Within 10 working days of the deadline laid down in the first subparagraph of paragraph 1 , the competent authorities of the Member States concerned shall notify Unit VI-C-2 of the Directorate-General for Agriculture of the European Commission of the quantities of products imported and of the duties paid . 3 . Applications submitted or forwarded after the time limits laid down shall be rejected. Whereas Decision 95/582/EC provides for the opening of the said quota with retroactive effect; whereas detailed rules for the application of the quota are laid down by Commission Regulation (EC) No 306/96 (2); whereas in 1995 some Community importers paid the full customs duty applicable to imports outside the quota when im ­ porting the said product from Norway; whereas some im ­ porters then applied for reimbursement of the duties paid, providing, in support, the customs documents relating to the imports in question; Whereas the quantities thus imported exceed the quota; whereas a reducing factor must therefore be applied to reimbursements of the duties paid; Whereas, in order to reimburse importers, the exact quan ­ tity of products imported under the quota in 1995 must be known; whereas all importers of the products in ques ­ Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No L 327, 30 . 12. 1995, p . 17 . 2 OJ No L 43, 21 . 2. 1996, p. 1 . 25. 10 . 96 EN Official Journal of the European Communities No L 272/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1996. For the Commission Franz FISCHLER Member of the Commission